Citation Nr: 1244452	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a decision review officer at the RO in January 2011 and at a video conference hearing before the undersigned Veterans Law Judge in February 2012.  Transcripts of the hearings are associated with the claims file.

In March 2012, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the application to reopen.  The underlying issue of entitlement to service connection for a right shoulder disability is addressed in the remand that follows the decision.)



FINDINGS OF FACT

1.  By a January 1979 rating action, the RO denied an application to reopen a previously denied claim of service connection for a right shoulder disability; the Veteran did not file a substantive appeal after a February 1979 statement of the case was issued.

2.  The evidence received since the January 1979 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received with respect to the claim of service connection for a right shoulder disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 1957 rating decision, the RO denied service connection for right shoulder arthritis.  At that time, the Veteran did not have a limitation of motion of the right shoulder, x-ray evidence of right shoulder arthritis, or any diagnosis of or treatment for a right shoulder problem during his military service.  The Veteran did not appeal that rating decision.  

An application to reopen was denied by a January 1979 RO action.  The Veteran disagreed and a statement of the case was issued in February 1979.  A second copy of the statement of the case was sent to the Veteran, but no substantive appeal was thereafter received.  Consequently, the rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In December 2008, the Veteran sought again to reopen the claim.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

At the time of the prior denials, the evidence of record included service treatment records, the Veteran's statements, and the September 1957 VA examination.  Previous denials were based on a lack of evidence showing limitation of motion of the right shoulder, x-ray evidence of right shoulder arthritis or any diagnosis of or treatment for a right shoulder condition during the Veteran's military service.

Evidence received since the last prior denial includes VA treatment records that note the Veteran's current limitation of motion of the right shoulder and a diagnoses of right shoulder impingement.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a right shoulder disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened.



REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As noted above, the recent evidence has established a current diagnosis for the Veteran's claimed right shoulder disability.  Likewise, the Veteran has provided a lay account of an in-service injury, specifically a fall he sustained while stationed in Japan that resulted in a bruise.  Additionally lay evidence suggests a causal relationship between the in-claimed service injury and the Veteran's right shoulder disability.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the record also indicates a post-service right shoulder injury caused by a motor vehicle accident in December 1997.  See Private Treatment Record dated November 2004.  As this suggests a more recent right shoulder injury, any medical opinion provided should address this post-service injury as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether a current right shoulder disability is related to any in-service disease or injury.  

The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner.  

The examiner should opine, for each right shoulder disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his reported fall while stationed in Japan.

The examiner is asked to take into account the Veteran's post-service right shoulder injury, due to a December 1997 motor vehicle accident, when forming an opinion.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements, especially regarding continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  If a benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


